Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00476-CR

                                           Michael LOPEZ,
                                              Appellant

                                                 v.
                                            The STATE of
                                         The STATE of Texas,
                                               Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012CR1981
                              Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 13, 2014

DISMISSED FOR LACK OF JURISDICTION

           On July 1, 2014, appellant filed an “Out of Time Notice of Appeal,” stating that he intends

to appeal his conviction. According to appellant’s notice of appeal, his sentence was imposed on

November 4, 2012. Because the notice of appeal in this case appears to not have been timely filed,

we lack jurisdiction to entertain the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.

App. 1998) (holding that if appeal is not timely perfected, court of appeals does not obtain

jurisdiction to address merits of appeal, and court may take no action other than to dismiss appeal;

court may not suspend rules to alter time for perfecting appeal); Olivo v. State, 918 S.W.2d 519,
                                                                                    04-14-00476-CR


522 (Tex. Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim.

App. 1991) (explaining that writ of habeas corpus pursuant to article 11.07 of the Texas Code of

Criminal Procedure governs out-of-time appeals from felony convictions). We therefore ordered

appellant to show cause why this appeal should not be dismissed for lack of jurisdiction. No timely

response has been filed. We dismiss this appeal for lack of jurisdiction.


                                                  PER CURIAM

Do not publish




                                                -2-